          Case 1:20-cv-00608-NONE-SAB Document 46 Filed 07/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     FAYEDA ABDULLAH ALAWI, et al.,                      Case No. 1:20-cv-00608-NONE-SAB
11
                    Plaintiffs,                          ORDER VACATING AUGUST 4, 2021
12                                                       HEARING
             v.
13                                                       (ECF No. 40)
     U.S. CITIZENSHIP AND IMMIGRATION
14   SERVICES, et al.,

15                  Defendants.

16

17          Plaintiffs’ motion to file an amended complaint is currently set for hearing on August 4,

18 2021, before the undersigned in Courtroom 9. (ECF No. 40.) Having considered the moving,

19 opposition and reply papers, the Court finds this matter suitable for decision without oral
20 argument. See Local Rule 230(g). Accordingly, the previously scheduled hearing set for August

21 4, 2021, will be vacated and the parties will not be required to appear at that time.

22          Accordingly, IT IS HEREBY ORDERED that the hearing on Plaintiffs’ motion to amend

23 set for August 4, 2021, at 10:00 a.m. in Courtroom 9 is HEREBY VACATED.

24
     IT IS SO ORDERED.
25

26 Dated:      July 29, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
